Citation Nr: 1141111	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  09-23 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cervical spondylosis with myelopathy to include leg, arm, and hand numbness.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1992.  His service included service as an infantryman, and attack helicopter pilot.  The Veteran was also qualified airborne.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2011, the Veteran testified before the undersigned at a Travel Board Hearing in Waco, Texas.  A transcript of that hearing is of record.

The  issue of entitlement to service connection for erectile dysfunction secondary to hypertension and diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service treatment records demonstrate that the Veteran complained of neck pain on multiple occasions during his service.  The Veteran reported neck complaints in January 1978, November 1981 and December 1983.  A service treatment note dated in January 1978 assigned a diagnosis of cervical strain.

The claims file includes an October 2005 VA medical center treatment note which reports the Veteran's complaints of upper extremity numbness and tingling.  The Veteran was referred for a neurosurgery consultation.  The December 2005 neurosurgery consultation report noted the Veteran's complaints of numbness and tingling in the arms. MRI studies revealed extensive cervical spondylosis, disk bulging, and osteophytosis.  This caused moderate spinal cord compression in the cervical spine and cervical myelomalacia at C3-C4.  The reporting neurosurgeon noted that the Veteran had reported a few traumatic episodes including being rear-ended a year or so prior which may have contributed to the myelopathic changes in the spinal cord.

In order to demonstrate entitlement to service connection, the evidence must demonstrate an in-service disorder, a present disorder and a link between the two.  In this case, both a cervical disorder and in-service complaints of neck pain are demonstrated.  The Veteran has provided credible testimony that while in service he performed 1,200 hours of flight time as an attack helicopter pilot, participated in 25 jumps as a paratrooper, and endured the physical demands of an infantryman.  His DD Form 214  supports these claims.  Thus, stresses on the Veteran's cervical spine may have played a role in his development of a cervical disorder.

Because it is possible that the Veteran's cervical disorder may be related to service a VA examination is required in order to determine the etiology of his cervical disorder and any associated myelopathy.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must take appropriate action to secure any and all pertinent records pertaining to a cervical disorder and/or myelopathy which have been identified but not previously secured for inclusion in the claims file.  Duplicate records should not be added to the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the AMC/RO should schedule the Veteran for a VA neurosurgical examination.  The claims folder must be made available to the examining neurosurgeon for review of the pertinent documents therein in connection with the examination.  After reviewing the claims file and examining the Veteran, the neurosurgeon must state whether it is at least as likely as not, i.e., is there a 50/50 chance that any diagnosed cervical disorder, to include any associated myelopathy, is related to his service.  The examiner must specifically address the role, if any, that the Veteran's service as an attack helicopter pilot, paratrooper, and infantryman played in the development of any diagnosed disorder.  The examiner must also consider the role, if any, that the accident reported in 2005 played in the development of any diagnosed disorder.  A full explanation of the rationale for any opinion rendered must be provided.  

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  The AMC/RO must ensure that all development is in complete compliance with the directives of this remand.  If it is deficient in any manner, or if additional development is in order the AMC/RO must implement corrective procedures at once.

5.  After ensuring that the duty to assist has been fulfilled, the RO must readjudicate the issue on appeal.  If the benefit on appeal is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



